Citation Nr: 0522760	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-11 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 until 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's PTSD causes trouble sleeping due to 
nightmares and flashbacks; general impatience and 
irritability with people; and difficulty concentrating, 
hypervigilance, and exaggerated startle response; it does not 
cause suicidal or homicidal ideations; and it does not cause 
audio, visual or tactile hallucinations or apparent 
delusions.  

2.  The veteran's thought process is organized, linear, and 
goal directed; his speech is of normal rate, tone and volume.

3.  The veteran's insight and judgment are intact.

4.  The veteran's PTSD does not cause more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; he generally 
functions satisfactorily, with normal routine behavior, self-
care, and conversation.


CONCLUSION OF LAW

The criteria for an initial disability evaluation higher than 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.125, 4.126, 
and 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Disability Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose 
is of primary concern.  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The rating schedule for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
and mental disorders, including PTSD, are specifically rated 
under 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9201-9440.  

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's service-connected PTSD is currently assigned a 
30 percent disability rating, which is given when a veteran 
has occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating will be assigned for PTSD when 
a veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are 
intended to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Rating Schedule.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  

In this case, the veteran has asserted that his PTSD is more 
disabling than it was initially rated, based on his Global 
Assessment of Functioning (GAF) score and the symptoms that 
he cited.  The veteran indicated that he was planning to 
attend PTSD group counseling sessions.  However, the 
veteran's claims file contains only the Vet Center intake 
records; the record does not contain any records from group 
counseling, and contains no medical treatment records for the 
veteran's PTSD for the more than 20 years following his 
discharge from service.  

The veteran was diagnosed with PTSD in November of 2002, with 
the Vet Center therapist indicating that the veteran had 
difficulty sleeping due to flashbacks to Vietnam; was distant 
and detached from others; and had periods of irritability, 
difficulty concentrating, and hypervigilence.  The veteran 
reported being a loner, and indicated that he had been able 
to keep his job as a postal worker for 20 years by avoiding 
conflict and keeping to himself.

In an effort to assist the veteran in substantiating his 
claim, the veteran was provided with a VA examination in 
February 2003 to ascertain the severity of his PTSD.  The 
examiner indicated that the veteran had trouble sleeping due 
to nightmares and flashbacks; had general impatience and 
irritability with people; had difficulty concentrating; and 
had hypervigilance and exaggerated startle response. However, 
the veteran denied suicidal or homicidal ideations, as well 
as audio, visual or tactile hallucinations and delusions.  
The examiner found the veteran's thought process to be 
organized, linear, and goal directed, and his speech was 
normal in rate, tone and volume.  The examiner also indicated 
that the veteran's insight and judgment appeared to be 
intact.  The examiner concluded that the veteran is 
moderately affected by his PTSD both occupationally and 
socially.  Indicating that the veteran had a minimal social 
support group and limited coping abilities, the examiner 
assigned a GAF score of 58.  

A GAF score between 51 and 60 is assigned for moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks), or for moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  DSM-IV.  However, the 
Board notes that the symptoms become milder as the score gets 
higher.  See id.  As such, a score of 58 represents milder 
manifestation of the aforementioned symptoms than a score of 
51 would.  See id.

In the veteran's case, he does have some occupational and 
social impairment; however, because occupational and social 
impairment is the hallmark component of both the 30 and 50 
percent disability ratings, the question is whether his 
impairment is marked by reduced reliability and productivity 
(50 percent), or by an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (30 percent).  In the veteran's case, the veteran has 
been employed by the postal service without major problem for 
more than 20 years.  Although the veteran indicated that he 
has kept his job by avoiding conflict and keeping to himself, 
there is no indication of decreased productivity or reduced 
reliability; notably, the veteran has not been forced to seek 
treatment for his PTSD for more than 20 years after service, 
and there is no evidence of any disciplinary proceedings 
against the veteran.  Furthermore, the veteran is presently 
living with his girlfriend, after having been married for 24 
years; this indicates that he has at least some ability to 
both establish and maintain relationships.  Additionally, the 
VA examiner indicated that the veteran's thought process was 
organized and that his speech was normal.  

Although the rating criteria notes that "such as" is 
intended to convey that the list of symptoms is not 
exclusive, the veteran does not manifest any additional 
symptoms that would justify increasing his rating above the 
30 percent disabling at which he is currently rated.  See 
Mauerhan, 16 Vet. App. 436.  Neither reduced reliability and 
productivity at work, nor deficiencies in most areas, nor 
total occupational and social impairment has been 
demonstrated.

Accordingly, the Board finds that a disability rating above 
30 percent disabling for PTSD is not warranted, as the rating 
criteria warranting a 30 percent disability rating most 
closely approximate the veteran's disability picture.  See 
38 C.F.R. § 4.7.

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2002.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, the section 5103(a) notice 
was provided in the November 2002 letter concerning the 
veteran's claim for service-connection for PTSD, and the 
matter of a higher initial evaluation was raised in a notice 
of disagreement.

Since the November 2002 letter fully provided notice of 
elements (1), (2), (3) and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  With respect to element (4), the Board notes that 
the RO's letter specifically requested that the veteran send 
any evidence or information to VA in his possession that 
pertains to his appeal, and there is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  In 
addition, by virtue of the rating decision on appeal, and the 
statement of the case (SOC), the veteran was provided with 
specific information as to why a higher rating was not 
assigned, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159 in the 
April 2004 SOC.  Furthermore, the veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

As the November 2002 letter was supplied before the April 
2003 rating decision that is the basis of this appeal, there 
is no problem with the timing of the section 5103(a) notice.  
See Pelegrini II at page 119 - 120.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, the RO initially 
deferred rating the veteran's claim in November 2002 in order 
to locate medical records containing either a diagnosis of 
PTSD, or treatment for PTSD.  As such, the Board is not aware 
of a basis for speculating that any other relevant private or 
VA treatment records exist that have not been obtained.  The 
veteran was also provided with a VA examination in February 
2003, and was offered the opportunity to testify before the 
Board, but he declined.
 
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to an initial disability rating higher than 30 
percent for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


